United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 22-1522
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Eldon M. Cox

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 7, 2022
                            Filed: September 12, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Eldon Cox received a 204-month prison sentence after he pleaded guilty to
possession with intent to distribute cocaine base. 21 U.S.C. § 841(a)(1), (b)(1)(C).
As part of the plea agreement, he waived his right to appeal unless, as relevant here,
the sentence exceeded the statutory maximum. An Anders brief suggests that the
sentence is substantively unreasonable and that the district court1 should have
provided notice that it intended to vary upward. See Anders v. California, 386 U.S.
738 (1967). A pro se supplemental brief raises similar issues.

       Upon careful review, we conclude that the waiver is both enforceable and
applicable to the issues raised on appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (reviewing the validity of an appeal waiver de novo); United
States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (explaining that an
appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). And to the
extent Cox raises an ineffective-assistance-of-counsel claim, we decline to review it
on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27
(8th Cir. 2006) (explaining that this type of claim is “usually best litigated in
collateral proceedings”).

      We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss the appeal and grant counsel permission to withdraw.
                      ______________________________




      1
      The Honorable David Gregory Kays, United States District Judge for the
Western District of Missouri.
                                         -2-